DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 & 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Murphy (U.S. Patent Number 8,484,027).
Referring to claim 1, Murphy discloses a recording electronic device in operable communication with a playout electronic device across a wide area network (abstract, 
Referring to claim 9, Murphy discloses wherein, when performing the speech recognition correlation, the system is configured for detecting an end of page position such that the recording electronic device is able to perform an automatic page turn animation (column 1 lines 20-32 & column 10 lines 34-56).
Referring to claim 18, Murphy discloses wherein the at least one prosodic feature is specific to at least one of a word and word group of the words (column 12 lines 18-35, column 12 line 63 – column 13 line 13, Figs. 7 & 8).
Claim(s) 1-8, 10-13 & 15-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Story et al. (U.S. Patent Number 8,862,255).
Referring to claim 1, Story et al. discloses a recording electronic device in operable communication with a playout electronic device across a wide area network (abstract, column 2 lines 34-49 & column 8 lines 19-52), wherein the system is configured to: receive e-book content data from an e-book content database  (abstract, column 2 lines 34-49 & column 8 lines 19-52); analyze the e-book content data to calculate XY on-screen display coordinates for words of the e-book content data  (abstract, column 2 lines 34-49 & column 8 lines 19-52); when displaying the e-book content data on a digital display of the recording electronic device, receive spoken word audio data from a microphone of the recording electronic device (column 3 lines 53 – column 4 line 18, a microphone as claimed is implicit in the audio recording); perform speech recognition correlation to correlate the spoken word audio data with the words of the e-book content data to generate animation playout timing meta data (column 2 lines 34-47, column 3 lines 22-52); and play out the audio data via an audio output device of the playout electronic device while simultaneously displaying the words along with a reading timing animation in accordance with the XY on-screen display coordinates and animation playout timing meta data using a digital display of the playout electronic device (column 4 lines 33-62).
Referring to claim 2, Story et al. discloses wherein analyzing the e-book content data to calculate the XY on-screen display coordinates comprises optical character recognition 
Referring to claim 3, Story et al. discloses wherein calculating the XY on-screen display coordinates comprises using a renderer controller to emulate at least one of an aspect ratio, display resolution and display orientation of a digital display to calculate the XY on-screen display coordinates relative thereto (column 22 lines 17-22).
Referring to claim 4, Story et al. discloses wherein the e-book content database comprises e-books of differing e-book file formats and wherein the renderer controller is configured for rendering differing e-book file formats (Moreover, references to sequential content can include any content that can be output in a sequential manner, including an eBook, image slideshow, presentation slides, displayable text, audio data, video data, and the like. Content may be stored on a computing device, may be generated by the computing device, or may be streamed across a network for display or output on the computing device. Moreover, content may be obtained from any of a number of sources, including a network content provider, a local data store, computer readable media, a content generation algorithm (e.g., a text-to-speech algorithm)running remotely or locally, or through user input ( e.g., text entered by a user). A first content (e.g., audio content) and a second content (e.g., textual content) that can be synchronized may be referred to as companion content’, see lines 32 to 46 column 3; differing e-book file formats rendering).
Referring to claim 5, Story et al. discloses wherein, when displaying the e-book content data on the digital display of the recording electronic device, the system is further configured for receiving graphic animation haptic input and generating graphic 
Referring to claim 6, Story et al. discloses wherein, when playing out the audio data, the playout electronic device is further configured for generating a graphic animation according to the graphic animation meta data (column 16 line 61 – column 17 line 4 and graphic animation meta data as claimed is considered implicit in the generation of visual effect on screen).
Referring to claim 7, Story et al. discloses wherein the graphic animation comprises at least one of positional adjustment, size adjustment and highlighting animation (column 16 line 61 – column 17 line 4 and graphic animation meta data as claimed is considered implicit in the generation of visual effect on screen).
Referring to claim 8, Story et al. discloses wherein, when receiving the graphic animation haptic input, the system is further configured for receiving a graphic animation type selection such that, when generating the graphic animation, the playout electronic device is configured for displaying the selected graphic animation type selection (column 16 line 61 – column 17 line 4 and graphic animation meta data as claimed is considered implicit in the generation of visual effect on screen).
Referring to claim 10, Story et al. discloses wherein, the playout electronic device is configured for receiving a position adjustment haptic user input and wherein the system is configured for tracking to a specific playout position of the audio data accordingly (column 4 line 47 – column 5 line 35).

Referring to claim 12, Story et al. discloses wherein the position adjustment haptic input comprises a page position haptic adjustment (column 4 line 47 – column 5 line 35).
Referring to claim 13, Story et al. discloses wherein at least one of the recording and playout electronic devices comprises an image capture device for the transmission of at least one of image and video data between the electronic devices for display at least one of adjacent or overlaid the e-book content data (column 5 lines 4-22).
Referring to claim 15, Story et al. discloses wherein the playout electronic device is configured for detecting haptic gestures using a haptic overlay and transmitting haptic position data to the recording electronic device and wherein the recording electronic device is configured for generating an on-screen haptic position indicator accordingly (column 4 line 47 – column 5 line 35).
Referring to claim 16, Story et al. discloses wherein the system further comprises a machine learning module having as input training data comprising historical audio data in relation to at least one user profile, the machine learning module configured for optimizing a trained machine such that the trained machine, having as input e-book content data, outputs at least one prosodic feature for user profile specific speech emulation using a speech emulator (abstract).
Referring to claim 17, Story et al. discloses wherein the prosodic features comprise at least one of pitch, loudness, tempo, rhythm, intonation and stress (column 8 lines 19-51, column 12 lines 26-63 & column 21 line 33-column 22 line 22).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Murphy.
Referring to claim 9, Story et al. discloses a system as claimed in claim 1.  Story et al. does not disclose wherein, when performing the speech recognition correlation, the system is configured for detecting an end of page position such that the recording electronic device is able to perform an automatic page turn animation.  However, Murphy teaches disclose wherein, when performing the speech recognition correlation, the system is configured for detecting an end of page position such that the recording electronic device is able to perform an automatic page turn .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Jaeger et al. (U.S. Patent Number 9,335,819).
Referring to claim 14, Murphy discloses a system as claimed in claim 1.  Murphy does not disclose, wherein the playout electronic device comprises an image capture device and a gaze position detector controller operably coupled thereto configured for detecting a gaze position relative to the digital display thereof and wherein the system is configured for transmitting the gaze position to the recording electronic device and wherein the recording electronic device is configured for generating an on-screen gaze position indicator accordingly.  However, Jaeger et al. teaches wherein the playout electronic device comprises an image capture device and a gaze position detector controller operably coupled thereto configured for detecting a gaze position relative to the digital display thereof and wherein the system is configured for transmitting the gaze position to the recording electronic device and wherein the recording electronic device is configured for generating an on-screen gaze position indicator accordingly (abstract and Fig. 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the playout electronic device comprises an image capture device and a gaze position detector controller operably coupled thereto .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Story et al. in view of Jaeger et al..
Referring to claim 14, Story et al. discloses a system as claimed in claim 1.  Story et al. does not disclose, wherein the playout electronic device comprises an image capture device and a gaze position detector controller operably coupled thereto configured for detecting a gaze position relative to the digital display thereof and wherein the system is configured for transmitting the gaze position to the recording electronic device and wherein the recording electronic device is configured for generating an on-screen gaze position indicator accordingly.  However, Jaeger et al. teaches wherein the playout electronic device comprises an image capture device and a gaze position detector controller operably coupled thereto configured for detecting a gaze position relative to the digital display thereof and wherein the system is configured for transmitting the gaze position to the recording electronic device and wherein the recording electronic device is configured for generating an on-screen gaze position indicator accordingly (abstract and Fig. 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the playout electronic device comprises an image capture device and a gaze position detector controller operably coupled thereto 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715